Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 16, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00013-CV



                IN RE FIDELIS JOHNSON BADAIKI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 1092824

                        MEMORANDUM OPINION

      On January 7, 2020, relator Fidelis Johnson Badaiki filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Lesley
Briones, presiding judge of County Civil Court at Law No. 4 of Harris County, to
reconsider her January 8, 2020 order denying relator’s motion for summary
judgment without the real parties in interest’s response, which relator asserts was
untimely filed.1

        Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion to
stay.


                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




        1
          The trial court stated on the record during a January 7, 2020 hearing that it was denying
relator’s motion for summary judgment. After relator filed his petition, he filed an appendix with
the written order signed by the trial court on January 8, 2020.
                                                2